El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
*757Se admite que las únicas cuestiones suscitadas en estos casos son: si el Superintendente de Elecciones es el oficial autorizado para expedir un certificado con respecto a la inscripción del demandado, y si la corte podía tomar cono-cimiento judicial de su firma.
La acusación imputa una infracción del artículo 162 del Código Penal por haberse hecho inscribir el acusado como elector en el municipio de Naguabo sin tener el tiempo de residencia necesario en dicha municipalidad. El superinten-dente auxiliar de elecciones de la localidad certificó la ins-cripción del nombre del acusado y el superintendente, bajo su firma, identificó y certificó al agente de inscripciones y su firma. La objeción es que el Consejo Ejecutivo es, de acuerdo con la ley, el encargado de las elecciones, y que no existe ninguna ley haciendo del superintendente el secretario u oficial autorizado de ese cuerpo. Pero un ligero examen de la Ley de Elecciones es bastante para demostrar el hecho de que el Superintendente de Elecciones está especialmente autorizado para llevar a cabo las elecciones bajo la direc-ción del Consejo Ejecutivo, y que todas las listas de inscrip-ciones y funcionarios están bajo su inspección. Artículos 13, 30, 31 y 32 de la Ley Electoral, secciones 805, 832 et seq de la Compilación.
De acuerdo con la sección 30, las listas electorales, los informes de los agentes auxiliares, los nombres eliminados o adicionados, • todo viene a manos de dicho superintendente para su informe- al Consejo Ejecutivo. Es cierto que de acuerdo con la sección 29 los agentes auxiliares envían direc-tamente sus listas e informes al Consejo Ejecutivo, pero las otras secciones citadas muestran que el Superintendente de Elecciones es el verdaderamente encargado de las listas y hace todo el trabajo de secretaría y de oficina del Consejo Ejecutivo en lo que a esto respecta. La clasificación final de las listas definitivas es hecha por él y no por el Consejo Ejecutivo.
La segunda cuestión es, en efecto, que el Superintendente *758de Elecciones no es uno de los principales funcionarios del Gobierno de quien deba la corte tomar conocimiento judicial.
La sección 36 de la Ley de Evidencia dispone:
"Los tribunales tomarán en consideración judicialmente los si-guientes hechos:
"5. La instauración, firmas y sellos oficiales de los principales funcionarios del Gobierno en los departamentos legislativo, ejecu-tivo y judicial de Puerto Rico y de los Estados Unidos.”
Oreemos que es claro que el Superintendente de Eleccio-nes en una comunidad donde existe el sufragio universal es uno de los principales funcionarios del Gobierno dentro del significado del artículo 36. En California se decidió que lo era un recaudador de contribuciones. Wetherbee v. Dunn, 32 Cal. 106.
La sentencia apelada debe ser confirmada.

Confirmada Ico sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.